DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Objections
Claims 14 objected to because of the following informalities:  
 	Claim 14 at line 2 should read “a cylindrical wall of the housing element”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catch of claim 12, shoulder and recesses of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Thus, support means of claim 4, support divider means of claim 5, winding graduation means of claim 6, and winding displacement means of claim 7 are being interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 in line 1 uses “such as” which renders the intended scope of the claim indefinite as per MPEP 2173.05(c) & MPEP 2173.05(d).
 	Claim 1 states “spatially separated” and “without mutual contact” in line 13. The drawings appear to show a lack of special separation and also mutual contact. Therefore, the intended scope of the claim is unclear as the claim language conflicts with or is inconsistent with the specification. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".

	. 

    PNG
    media_image1.png
    836
    867
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    559
    704
    media_image2.png
    Greyscale

Claim 1 states “substantially maintained” in line 17. The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When read in light of h specification, the intended scope of the claim is unclear.
 	Claim 2 uses “such as” and preferably” which render the intended scope of the claim indefinite as per MPEP 2173.05(c) & MPEP 2173.05(d).
Claim 3 states “the wires are routed in three axially separated routing planes having different axial levels along the axis of the rounded pole chain, wherein each wire is routed substantially in a respective one of the routing planes”. The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When read in light of h specification, the intended scope of the claim is unclear. Additionally, as shown below, the wires do not appear to be in any routing planes. Therefore, the intended scope of the claim is unclear as the claim language conflicts with or is inconsistent with the specification. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".


    PNG
    media_image3.png
    571
    704
    media_image3.png
    Greyscale

 	Claim 9 states “shoulders”. There appears to be no shoulders in the drawings that meet the limitations of the claim. Also, there is no description of details of the shoulder in the specification. Therefore, when read in light of the specification, the intended scope of the claim is unclear. 
 	Claim 10 states “preferably” and “more preferably” and also includes narrow and broad ranges in the same claim. This causes the claim to be indefinite as per MPEP 2173.05(c) & MPEP 2173.05(d). 
 	Claim 12 includes a “catch”. It is unclear what is being claimed as this element is not shown in the drawings and is not described in detail in the specification. Therefore, when read in light of the specification, the intended scope of this term is unclear.
 	Claim 13 claims a housing element which appears to be directed to the part of the housing which includes the rotor can as shown in Fig 20. Claims 14-15 then refers to this housing element but appear to claim the other housing element shown in Fig 21. Therefore, it is unclear which housing element is being claimed.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN110388324A2 in view of  Akita JP2014128049A in further view of Shrestha US 20160181893.
Huang discloses:
 	1. A pump for a water-conducting appliance, in particular a home appliance such as a dishwasher or a washing machine (see translated title “ Pump and dish-washing machine with pump”), having an electric motor comprising: a rotor 72 has a lateral-circumferential magnetization (at the stator teeth); a stator comprising: a pole chain made of a stack of a plurality of straight transformer sheets (see e.g. Fig 10) and rounded to a circular configuration by bending the stacked transformer sheets (see Fig 2), wherein the pole chain has a plurality of pole portions each comprising a pole tooth 112; 10and a plurality of winding cores 2 attached to the respective pole teeth for accommodating coils 3 comprising wires 3.
 	Huang does not disclose details of the rotor 72 and thus does not disclose the rotor comprising a ferrite body with at least four magnetic poles. Additionally, Huang does not specify the motor of a three-phase winding and Huang does not disclose wherein the wires of respective phases of the three-phase winding are routed spatially separated from each other and without mutual contact at an axial end 15surface of the pole chain between and along adjacent winding cores around the pole chain; and wherein the wires are supported and guided such that their positions relative to the pole chain are substantially maintained when the pole chain is rounded from its straight configuration to its circular configuration.  
 	Akita discloses the wires of respective phases of the three-phase winding (see u, v, and w phase windings throughout including 0006) are routed spatially separated from each other and without mutual contact (see crossover wires 5 in slots 6 in Fig 3 and 0024 of the translation, and see Fig 1) at an axial end 15surface of the pole chain between and along adjacent winding cores around the pole chain; and wherein the wires are supported and guided such that their positions relative to the pole chain are substantially maintained when the pole chain is rounded from its straight configuration to its circular configuration (see crossover wires 5 in slots 6 in Fig 3 and 0024 of the translation, and see Fig 1).  
	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the three phase winding procedure of Akita in the motor of Huang to gain the benefit of “reduce connection costs” and/or to allow for the use of aluminum wire as taught by Akita in 0005.
 	Shrestha discloses a rotor comprising a ferrite body (see ferrite magnet rotor in 0033) with at least four magnetic poles (see 4 poles in 0028 and 10 poles in 0031).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a rotor of ferrite magnet construction and a magnetic rotor pole number of at least 4 in the motor of Huang to gain the benefit of using a rotor configuration  known for use in pumps as in 0071 of Shrestha.
 	Huang as modified above discloses:
  	3. The pump according to claim 1, 25wherein the wires are routed in three axially separated routing planes having different axial levels along the axis of the rounded pole chain, wherein each wire is routed substantially in a respective one of the routing planes (see crossover wires 5 in slots 6 in Fig 3 and 0024 of the translation, and see Fig 1).  
 	4. The pump according to claim 1, wherein each winding core further comprises support means 222 configured to 30support and guide the respective wire to a respective one of the separated routing planes when entering or exiting the coil on the winding core.  
 	5. The pump according to claim 1, wherein each winding core further comprises support divider means (see A2 in annotated Fig 7 herein) which are formed as a recess in a coil space boundary wall of the winding core (see A2 in annotated Fig 7 herein), the recess having a depth which is set so that a bottom line of the recess is located at the axial 5level of one of the routing planes (see A2 in annotated Fig 7 herein).  

    PNG
    media_image4.png
    919
    831
    media_image4.png
    Greyscale

 	6. The pump according to claim 5, wherein at least one support divider means further comprises a winding gradation means (see B in annotated Fig 7 herein).  
 	7. The pump according to claim 1, 10wherein the winding core further comprises a winding displacement means (see C in annotated Fig 7 herein) located at an inner side wall of the coil space of the winding core.  
 	8. The pump according to claim 1, wherein each winding core further comprises support pins (see pins in annotated Fig 7 herein) which are configured to support and guide wires from one winding core to adjacent winding 15cores along spatially separated routing paths, wherein the support pins are preferably configured to support and guide wires from one winding core to adjacent winding cores in axially separated routing planes (see pins in annotated Fig 7 herein).  
 	9. The pump according to claim 8, wherein the support pins comprise shoulders or recesses to support the wires 20and prevent axial movement of the wires (as best understood, see shoulders in annotated Fig 7 herein).  
 	10. The pump according to claim 1, wherein a lateral side wall of a coil space of the winding core facing in circumferential direction of the stator has an inclination angle larger than an inclination angle of the narrow side of the coil space facing in axial direction of the 25stator (see annotated Fig 7 of Huang below), wherein a difference between the angles is preferably set to 50 to 250, and more preferably set to 100 to 15°.  

    PNG
    media_image5.png
    713
    939
    media_image5.png
    Greyscale

 	
 	12. The pump according to claim 1, wherein each single magnetic pole at the outer circumferential surface of the ferrite body is circumferentially aligned with a catch provided at the outer circumferential surface of a rotor core element carrying ferrite body (as best understood, see catch in the annotated close up view of Fig 1 of Huang below).  

    PNG
    media_image6.png
    820
    571
    media_image6.png
    Greyscale



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN110388324A2 in view of  Akita JP2014128049A in further view of Shrestha US 20160181893 in further view of Jepson US 3699282.
	Huang as modified above does not disclose the limitations of claim 2.
 	Jepson discloses 20wherein the ferrite body comprises at least one mechanically stabilizing additive (see “Mounted in this plane for rotation about an axis substantially perpendicular to the two plates 31 and 32 is a permanent magnet rotor 51 made of any suitable material such as barium ferrite powder supported by suitable binder material.” in col 6 lines 47-52 wherein the binder is a stabilizing additive) such as manganese, cobalt or lanthanum, and is preferably made of one piece.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a binder/stabilizer as taught by Jepson in the ferrite magnet of Huang as modified above to gain the benefit of making it easier to shape the magnets into a desired shape using powdered ferrite material and a binder.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN110388324A2 in view of  Akita JP2014128049A in further view of Shrestha US 20160181893 in further view of Haushan US 20100090548.
 	Huang as modified above discloses wherein the wires are made from aluminum or aluminum alloy (see aluminum in 0005 of Akita).  Huang as modified above does not disclose enameled wires.
 	Haushan discloses enameled aluminum wire (see the abstract).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize enameled aluminum wire as taught by Haushan in the stator of Huang as modified above to gain the benefit of protecting the aluminum wire via enamel. 
 	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN110388324A2 in view of  Akita JP2014128049A in further view of Shrestha US 20160181893 in further view of Wang US 20220006360.
 	Huang as modified above discloses a housing element 81 having a rotor can 81 located between rotor 72 and stator 100 (see Fig 1).
 	Huang as modified above does not disclose the other limitations of claim 13.
 	Wang discloses:
 	Claim 13:5 a housing element 60 having a rotor can 61 located between rotor 70 and stator 50, wherein the housing element comprises longitudinally extending fins 612 at the outer surface of the rotor can (see Fig 3).  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize fins as taught by Wang on the can of Huang as modified above to gain the benefit of making it easier to align the stator on the can.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN110388324A2 in view of  Akita JP2014128049A in further view of Shrestha US 20160181893 in further view of Wang US 20220006360 in further view of Tanimoto US 20110171887.
 	Huang as modified above does not disclose the limitations of claim 14.
 	Tanimoto discloses:
 	Claim 14: 10the housing element comprises as plurality of guiding projections 502a protruding radially inwardly from a cylindrical wall of housing element and extending in axial direction and being configured to be accommodated in complementary engagement grooves 513b formed at outer circumferential surface of pole chain.  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize alignment feature of Tanimoto with the stator of Huang as modified above to gain the benefit of making sure the stator is aligned and secured to the outer housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746